ORDER
MEREDITH, District Judge.
This matter is pending on motions of Sears, Roebuck and Company, Terminal Freight Handling Company, and Terminal Freight Cooperative Association to intervene as full parties in this litigation, and upon the proposed intervenors’ objections to a proposed stipulation petitioner and respondent presented to the Court. The Court has been duly advised by briefs of all parties and by oral argument.
It is hereby ordered that the motions of Sears, Roebuck and Company, Terminal Freight Handling Company,, and Terminal Freight Cooperative Association to intervene be and the same are denied. However, these parties will be notified of all actions by the petitioner and respondent in this case, and will be permitted at all times to introduce evidence, appear at hearings, and file briefs and keep the Court advised of any matters that should be brought to the attention of the Court.
It is further ordered that the proposed stipulation entered into between the petitioner and respondent is disapproved.
It is further ordered that the matter be set down for hearing on Wednesday, July 15, 1970, at 10:00 a. m., at which time the respondent is directed to show cause why a temporary injunction should not be issued.
It is further ordered that the Clerk of the Court shall note the names of the attorneys for the proposed intervenors on the docket and they shall be sent copies of all pleadings, memoranda, and orders by the Clerk, and the petitioner and respondent shall also send copies of all pleadings and briefs which they may file to attorneys for the proposed intervenors.